Order entered August 23, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00494-CR

                                DEREK A. NELSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80609-2014

                                            ORDER
         We GRANT court reporter LaTresta Ginyard’s August 17, 2016 request for an extension

of time to file the reporter’s record. The time to file the reporter’s record is extended to

September 2, 2016.

         The reporter’s record was due originally in this case on May 28, 2016. If Ginyard does

not file the reporter’s record by the extended due date, the Court will utilize its available

remedies, including ordering that Ginyard not sit as a court reporter until the reporter’s record is

filed.




                                                       /s/   LANA MYERS
                                                             JUSTICE